Citation Nr: 0606844	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  01-07 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for status post myocardial 
infarction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Louisville, Kentucky, which denied service connection for 
status post myocardial infarction (MI) as secondary to the 
service-connected depression/anxiety, and also denied 
increased ratings for depressive disorder with anxiety and 
erectile dysfunction.  The appeal first came before the Board 
in July 2003, encompassing two issues: (1) service connection 
for status post myocardial infarction (MI) as secondary to 
the service-connected depression/anxiety and (2) an increased 
rating for pain and erective dysfunction.  The Board remanded 
both issues to the RO for further development.  In the remand 
the Board noted that the veteran also had an unadjudicated 
claim for service connection for post-traumatic stress 
disorder (PTSD).  The Board concluded that the veteran's PTSD 
claim was inextricably intertwined with his claim for service 
connection for status post MI as secondary to the service-
connected depression/anxiety.  While in remand status, the RO 
increased the rating for erectile dysfunction to 20 percent 
and the veteran withdrew his appeal as to that issue.  The RO 
denied service connection for PTSD by a July 2003 rating 
decision and the veteran did not appeal.  The RO complied 
with the directives of the remand; consequently, the Board 
may proceed with its de novo review.  


FINDING OF FACT

The competent medical evidence does not establish a nexus 
between status post myocardial infarction and the veteran's 
service-connected depression with anxiety disability.


CONCLUSION OF LAW

Service connection for status post myocardial infarction is 
not warranted.  38 U.S.C.A. §§ 110, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent VCAA notice in February 2001.  The original 
RO decision that is the subject of this appeal was entered in 
November 2000, days after the enactment of VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Although the 
RO could have and should have provided the veteran with VCAA 
notice prior to the initial unfavorable decision, the Board 
finds the error to be non-prejudicial in this case.  VA 
obtained all records identified by the appellant and he has 
had the full opportunity to present evidence and argument.  
Although the  VCAA notice sent in February 2001 did not 
comply with all four requirements in 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), an additional notice was sent in May 
2004 did comply in that it: (1) informed the veteran about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence the claimant 
is expected to provide; and (4) requested that he provide any 
evidence or information pertaining to his claim.  This 
language fulfills the last requirement in 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

In a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence 
from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-
2004.  The failure to use the exact language of 38 
C.F.R. § 3.159(b)(1) with respect to this "fourth 
element" was harmless, non-prejudicial error, if error 
at all.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The Board concludes that the discussions in the November 2000 
rating decision, the July 2001 Statement of the Case (SOC), 
and the Supplemental Statement(s) of the Case (SSOC) dated in 
March 2002, and in February, April, and May of 2005, 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim.  The Board 
observes that the SSOC informed the veteran of the 
implementing regulations, including that VA would assist him 
in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents show that the veteran was notified of 
the evidence needed to substantiate the claim addressed in 
this decision and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  The 
veteran was afforded three medical examinations, including 
one pursuant to the July 2003 remand, that addressed the 
nature and etiology of the veteran's status post MI 
disability.  There is no further duty to provide a medical 
examination or opinion.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to this claim.  Thus, no additional 
assistance or notification to the veteran is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant an additional remand, and 
his procedural rights have not been abridged.  Bernard, 4 
Vet. App. 384 (1993).



Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303. Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability, which 
is proximately due to, or the result of, service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  Aggravation 
of a nonservice-connected disability may also be compensated 
for a nonservice-connected condition if proximately due to, 
or the result of, service-connected disease or injury; under 
those circumstances, a claimant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

For certain chronic disorders, such as cardiopulmonary 
disease, service connection may be granted on a presumptive 
basis if the disease is manifested to a compensable degree 
within one year following service discharge.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2005).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  copies of the 
service medical records, the veteran's contentions, as 
presented in written statements and argument, VA treatment 
reports from 1994 to 2005, VA examination reports, and 
numerous articles from medical treatises and internet web 
pages.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(the law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

A review of the evidence indicates that service connection 
for status post myocardial infarction (MI) as secondary to 
the service-connected depression/anxiety is not warranted.  
The record indicates two favorable medical opinions and a 
collection of favorable published and Internet articles that 
summarize medical research results.  The first favorable 
statement, a May 2003 letter co-signed by a VA psychiatrist 
and a licensed clinical social worker in psychiatry, notes 
that the veteran is service connected for a dysthymic 
disorder and is also followed for PTSD, major depression, and 
for a superimposed dysthymic disorder.  The statement asserts 
that it is well documented in medical literature that a 
strong positive association exists between depression and MI, 
and people with major depression appear four times more 
likely to incur an MI, than those who do not.  

A VA heart examination in October 2000, and after a 
discussion of the veteran's history of coronary artery 
disease and a general discussion of causality, the examiner 
stated, "I have insufficient information in his medical 
record regarding any possible precipitating factor for his 
myocardial infarction in July 1999."  He goes on to say that 
given certain circumstances in the veteran's case, 
"depression certainly could be one of the many factors 
playing a role in his chronic atherosclerotic process."  He 
opines that it is likely there is a relationship between 
chronic depression and coronary artery disease, but the 
strength of this relationship is likely to be low.  He 
continues on, stating, "...although it (depression) may raise 
the risk, it may raise it by only a very small amount.  The 
possible mechanisms where depression may influence 
atherosclerosis are speculated at the present time."  
(Emphasis added.)

As reflected above, the October 2000 VA examiner candidly 
admitted that he could not point to anything specific as a 
precipitating factor to the veteran's MI.  Consequently, he 
does not identify anything in the veteran's records to 
support a nexus between his MI and heart disease other than a 
general relationship that may exist among patients with 
depression and atherosclerotic heart disease.  As such, he 
draws a conclusion without support from the veteran's 
particular circumstances.  A claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
Board must also point out that the examiner wrote in terms of 
possibilities, not medical probability.   Service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  38 C.F.R. § 3.102; see Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen); Perman v. Brown, 5 Vet. App. 
237, 241 (1993) (an examining physician's opinion to the 
effect that he cannot give a "yes" or "no" answer to the 
question of whether there is a causal relationship between 
emotional stress associated with service-connected post-
traumatic stress disorder and the later development of 
hypertension is "non- evidence"); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection).  In light of 
the speculative and conclusory nature of the October 2000 
examiner's report, the Board finds that it lacks probative 
value.

The veteran's collection of medical articles appears to come 
both from unknown authors, as well as recognized sources like 
the American Heart Association.  These articles essentially 
indicate that research is increasingly demonstrating that 
depression is a risk factor for heart disease.  With regard 
to this evidence, the Board has considered the holdings in 
cases such as Mattern v. West, 12 Vet. App. 222 (1999), in 
which the Court noted that medical treatise evidence can 
provide important support when combined with an opinion of a 
medical professional, and Wallin v. West, 11 Vet. App, 509, 
514 (1998), where the Court indicated that medical treatise 
evidence could discuss generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least a plausible causality based on objective 
facts.  While the treatises certainly underscore the 
plausibility of a relationship between the veteran's MI and 
his service connected depression, given the tentative and 
conclusory nature of the October 2000 VA opinion, there is 
insufficient evidence to find that secondary service 
connection is warranted.  See e.g.,  Utendahl v. Derwinski, 1 
Vet. App. 530, 531 (1991) (a medical treatise submitted by an 
appellant that only raises the possibility that there may be 
some relationship between service-connected sickle cell 
anemia and the veteran's fatal coronary artery disease does 
not show a direct causal relationship between the two 
disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death).
 
In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  In the 
instant case there are two additional VA medical opinions of 
record, which are dated in July 2001 and January 2005.  Both 
examiners reviewed the veteran's claims file, which included 
the numerous medical articles provided by the veteran.  After 
examining the veteran and reviewing his file, the July 2001 
examiner concluded that the veteran's cardiac atherosclerosis 
was a gradual progress process, culminating in the MI in July 
1999.  He noted the veteran's history of smoking, 
hypertension, hypercholesteremia, and hyperlipidemia, and 
attributed his atherosclerosis to these conditions.  With 
regard to depression and stress, he stated that any 
relationship with the development of coronary artery disease 
has not been proven.  Therefore, it was his opinion that it 
is unlikely that the veteran's service-connected depression 
is related to the development of atherosclerosis.  The 
January 2005 VA examiner concurred and also opined that the 
veteran's depression did not aggravate his MI or 
cardiovascular disease.  Rather, he opined that it is more 
likely that the veteran's heart disease is related to risk 
factors, which included tobacco abuse, positive family 
history, and hypercholesterolemia.  The Board finds the July 
2001 and January 2005 opinions to be probative of the 
relationship between the veteran's depression and his heart 
disease.  These opinions do not speak in generalities or in 
possibilities; rather, they point to proven risk factors and 
address medical probabilities.  

In summary, when viewing the record as a whole, the evidence 
demonstrates that it is more likely than not that the 
veteran's status post MI is not related, directly or by 
aggravation, to his service connected depression with 
anxiety.  The benefit of the doubt doctrine is not for 
application to the claim for service connection for status 
post MI because the fair preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Consequently, service connection for 
status post MI is not warranted.


ORDER

Entitlement to service connection for status post myocardial 
infarction is denied.




____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


